EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic M. Kotab on August 3, 2022.

The application has been amended as follows: 

Claim 4 has been amended as follows:
4.	The microcapsule as recited in claim 1, wherein the at least one biocatalyst comprises one or more enzymes configured to catalyze the C1-C3 hydrogen-comprising target gas.

Claim 33 has been amended as follows:
	At line 2 of claim 33, the recitation “always” has been deleted.

Claim 35 has been amended as follows:
35.	The product as recited in claim 2, wherein the at least one biocatalyst comprises one or more enzymes configured to catalyze the one or more target gases.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Aines (US 2013/010974), cited in the last Office Action.  Aines discloses microcapsules with very thin polymer shells which are used for carbon dioxide capture from flue gas or other industrial gas sources (abstract).  The polymer coating of the microcapsule is very permeable to carbon dioxide (paragraph [0033]), thus reading on a polymeric shell permeable to a target gas (carbon dioxide).  The microcapsules can comprise an enzyme that may be dissolved in the stripping solvent encapsulated within the microcapsule (claim 2 of Aines; paragraph [0126]).  The enzyme is added to enhance the reaction rate of carbon dioxide to dissolved carbonate (paragraph [0126]), thereby reading on a biocatalyst.  Because Aines discloses that the catalyst/enzyme of the microcapsule is for the conversion of carbon dioxide to carbonates or complexes (paragraph [0126]), then the microcapsule of Aines reads on a microcapsule for selective catalysis of gases (carbon dioxide).  
However, the microcapsule of Aines differs from independent claim 1 and claim 11 (incorporating claim 1) in that the biocatalyst of Aines is not operable to convert a C1-C3 hydrogen-comprising target gas to a product, wherein the C1-C3 hydrogen-comprising target gas is selected from the group consisting of: methane, ethane, ethylene, propane, and propylene.  It would not have been obvious to substitute the enzyme of Aines with a biocatalyst that is operable to convert said C1-C3 hydrogen-comprising target gas since Aines requires that their invention is for carbon dioxide capture; such a substitution would be render the invention of Aines unsatisfactory for its intended purpose of carbon dioxide capture, specifically involving the conversion of carbon dioxide to carbonates or complexes (paragraph [0126]).  Additionally, the microcapsules of Aines differ from independent claims 2 and 37 in that Aines does not disclose that the catalyst (for their microcapsule that is for selective catalysis of gases, specifically carbon dioxide) comprises one or more biocatalytic components selected from the group consisting of: live cells, one or more cell membrane fragments, one or more cytosolic cell components, and reconstituted whole cells.  
The closest prior art to independent claims 2 and 37 is Hubbell (US 5,573,934), cited in the Office Action mailed July 26, 2019.  Hubbell discloses encapsulating biological material within a microcapsule (claim 1 of Hubbell; column 9, lines 53-56 and 61-66), wherein the coating of the microcapsule is a polymeric material (abstract; column 5, lines 29-33).  The permeability of the polymer coating can be designed to permit the diffusion of various products, including oxygen and carbon dioxide (column 11, line 66 through column 12, line 1), thereby reading on a polymeric shell permeable to one or more target gases.  The biological material encapsulated by the microcapsules can be cells, subcellular organelles, and other sub-cellular components (column 8, lines 22-26), as well as enzymes and cofactors (column 8, lines 46-53).  However, Hubbell differs from the claimed invention in that Hubbell does not disclose that their microcapsule is for selective catalysis of gases.  Hubbell further differs from claim 2 in that Hubbell does not disclose that a buffer is disposed in the interior of the polymer coating (polymeric shell) wherein the biological material (cells, etc.) is suspended in the buffer.   
The rejection under 35 U.S.C. 112(b) of claim 6 has been rendered moot by the canceling of claim 6.  The rejection under 35 U.S.C. 112(b) of claim 41 has been overcome by the amendment of claim 41.  The rejection under 35 U.S.C. 112(a) has been overcome by the amendments of claims 1 and 41.  The amendment of claim 2 has overcome the rejection under 35 U.S.C. 103 of claims 2, 35, and 46 as being unpatentable over Aines in view of Chu, and the rejection under 35 U.S.C. 103 of claim 3 as being unpatentable over Aines and Chu in further view of Saunders.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651         


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651